DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . As per applicant’s preliminary amendment claims 1-20 are pending in this instant application of 16/707,446.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statment
The Information Disclosure Statements dated 07/15/2020 and 12/09/2019 are acknowledged and the cited references have been considered in this examination.
CLAIM OBJECTIONS
Claim 2 is objected to because of the following informalities:  claim 2, line 3 recite “… thefirst ...” Appropriate correction is required.
DOUBLE PATENTING
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	Claim 1 is provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 1 of co-pending application number 16/738,404.   Claim 16 is provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 8 of co-pending application number 16/738,404.   
	Although the conflicting claims are not identical, they are not patentably distinct from each other because they both claim similar electronic device with a first battery and a second battery arranged in the housing; and a power management circuit configured to control these batteries and current limiting integrated circuit (IC) configured to limit a maximum intensity of a current flowing into the battery.

Claim 1 of instant application: 16/707,446
Claims 1/8 of co-pending. App.16/738404
   An electronic device comprising: a housing; a first battery and a second battery arranged in the housing; a power management circuit configured to control the first battery and the second battery; a first temperature sensor configured to measure a first temperature of the first battery; a second temperature sensor configured to measure a second temperature of the second battery; a first current limiting integrated circuit (IC) configured to limit a maximum intensity of a first current flowing into the first battery; a second current limiting IC configured to limit a maximum intensity of a second current flowing into the second battery; and a processor configured to: determine whether the first temperature or the second temperature is outside a specified temperature range, and when the first temperature is outside of the specified temperature range, control the first current limiting IC to reduce a magnitude of the first current . 

   An electronic device comprising: a housing; a plurality of batteries arranged in the housing; a power management module configured to control the plurality of batteries; a plurality of current limiting integrated circuits (ICs) configured to limit a maximum intensity of a current flowing into each of the plurality of batteries; and at least one processor operationally connected to the plurality of batteries, the power management module and the plurality of current limiting ICs, wherein the at least one processor is configured to: set a total charging current output from the power management module, set an individual charging current flowing into each of the plurality of batteries in proportion to a total capacity of each of the plurality of batteries, and recalculate the individual charging currents when the total charging current changes.
8. … a plurality of current limiting ICs configured to limit a maximum intensity of a current flowing into each of the plurality of batteries; and at least one processor operationally connected to the plurality of batteries, the power management module and the plurality of current limiting ICs, wherein the at least one processor is configured to: sense a voltage of the power management module and a voltage of each of the plurality of batteries…

The instant application claims an electronic device comprising: a housing; a first battery and a second battery arranged in the housing; a power management circuit that
controls the first battery and the second battery and a processor configured to: determine whether the first temperature or the second temperature is outside a specified temperature range, and when the first temperature is outside of the specified temperature 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention. 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Odaohhara (US 2002/0079866) in view of Irish et al. (US 2018/0316207). 
With respect to claims 1, 2, 7, 9, 10, 14, 16, 18 and 20, Odaohhara discloses an electronic device comprising: a housing (see also reproduced fig. 2, cover/housing); a first battery and a second battery arranged in the housing (Para. # 0022); 

    PNG
    media_image1.png
    609
    562
    media_image1.png
    Greyscale

(Para. # 0048); a first temperature sensor configured to measure a first temperature of the first battery (Para. # 0034); a second temperature sensor configured to measure a second temperature of the second battery (Para. # 0033); a first current limiting integrated circuit (IC) configured to limit a maximum intensity of a first current flowing into the first battery (Para. # 0062 and 0064 current control); a second current limiting IC configured to limit a maximum intensity of a second current flowing into the second battery (Para. # 0021; and a processor configured to: determine whether the first temperature or the second temperature is outside a specified temperature range, control the first current limiting IC to reduce a magnitude of the first current (Para. # 0050 and 0035). 
ODAOHHARA et al (hereinafter, Odaohhara), however, does not expressly disclose when the first temperature is outside of the specified temperature range. 
 Irish discloses, on the other hand, when the first or second temperature is outside of the specified temperature range (see Para. # 0041 and 0103). 
ODAOHHARA and Irish are analogous art because they are from the same field of endeavor namely apparatus and method for controlling battery temperature and battery management system. 
At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have added a temperature sensor or detector indicating the temperature exceeds a first or second threshold temperature signal value to the apparatus and method for controlling battery temperature device of ODAOHHARA in view of the teachings of Irish for effective control (Para. # 0102 and 0103). 
With respect to claims 3-5, 11, 12 and 17, the combined references of Odaohhara and Irish disclose the electronic device as described above, further Odaohhara discloses  wherein the processor is further configured to: when the first temperature is equal to or higher than a highest threshold temperature or is equal to or lower than a lowest threshold temperature, block the first current from flowing into the first battery and block a second current from flowing into the second battery (see Figs. 5-6; para. #  0063 and 0064). 
With respect to claims 6, 8, 13, 15 and 19, the combined references of Odaohhara and Irish disclose the electronic device as described above, further Odaohhara discloses wherein the processor is further configured to: when the electronic device is connected to an external power source, control a first charging (Para. # 0048 and 0049). 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YALKEW FANTU/Primary Examiner, Art Unit 2859